                         United States District Court
                       Western District of North Carolina
                              Statesville Division

       Tangie Nicole Carroll,                       JUDGMENT IN CASE

            Petitioner(s),                            5:19-cv-00007-KDB
                                                   5:16-cr-00046-KDB-DSC
                 vs.

               USA,

           Respondent(s).



DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 6, 2020 Order.




                                              August 6, 2020




        Case 5:19-cv-00007-KDB Document 10 Filed 08/06/20 Page 1 of 1
